Qlaek, O. J.,
concurring, in part: I concur in the opinion of Mr. Juskice Brown that, when the whistle is Hoavu, either negligently or willfully, to frighten horses, the corporation is responsible for any damages resulting therefrom.
In Dunn v. Railroad, 124 N. C., 257, it is said, citing authorities: “ 'Although a railroad company is not liable, *57under ordinary circumstances, for the fright of horses, caused by the operation of its road in the usual manner, it is liable for frightening horses and causing- injury by unnecessary and excessive whistling or letting off steam under such circumstances as to constitute negligence or willfulness.’ 3 Elliott Bailroad, sec. 1264. 'When a railway company is entitled by law to run its trains along a street, it is not liable for damages caused by the horses of a traveler taking fright at the necessary blowing off of steam from one of its locomotives; but if the steam is blown off negligently it would be liable/ 2 Thomp. Neg., see. 1910. 'Such noises as blowing whistles, sounding large bells or letting off steam, made without necessity, when animals are near and likely to be frightened, and when ordinary care would have permitted or dictated a postponement of the noise until the animals were out of hearing; will sustain a verdict of negligence.’ 2 Shearman & Bedfield Neg., sec. 426.”
This same case (Dunn v. Railroad, 124 N. C., 258) cites other authorities (for all the authorities are uniform to same effect), among them “the English case of Railroad v. Fullarton, 108 C. L. R., 54,” in which the company was held liable where the engineer “blew off steam from the mudcocks in front of his engine to frighten horses,” citing, also, Railroad v. Barnett, 59 Pa. St., 263, where the engineer blew his whistle under a bridge while a traveler was passing over it, whereby his horse took fright, ran off and injured him, the company being held liable.
In Railroad v. Dickson (Illinois), 14 Am. Rep., 114, it is held: “If defendant’s engineman wantonly and maliciously sounded the locomotive whistle so as to frighten the horses of the plaintiff, whereby he was injured, the company is liable.”
In Billman v. Railroad (Indiana), 40 Am. Rep., 230, it is held: “If the engineer of a locomotive engine unnecessarily and wantonly sounds the whistle near a highway and thus frightens a team of horses on the highway, causing it to run *58away and kill another horse, the company is liable.” The Court calls attention to the fact that there was “not merely passive negligence, but willful and wanton wrong.”
In Voak v. Railroad, 75 N. Y., 320, cited by ’Wharton Neg, sec. 836, and approved in Billman v. Railroad, supra, the following is stated to be the rule of law: “Where the whistle is negligently and wantonly sounded, so that the horses in the vicinity are caused to run off, and injury is inflicted, the company is liable.”
In Railroad v. Scoville (Texas), 62 Fed., 730, it was held: “The wanton and malicious use of the steam whistle of a locomotive by servants of a railroad company in charge of the locomotive while it is in motion on a regular or authorized run is an act within the scope-of their employment so far as to charge the company with liability fox injury caused thereby.”
In Culp v. Railroad, 17 Kan., 475, it is held that, when the whistle or steam is let off carelessly, heedlessly and without necessity, the company is liable for damages caused by a horse being frightened thereby and running off. The opinion is by Brewer, G. Jv now on the United States Supreme Court.
In Bittle v. Railroad, 55 N. J. L., 615, it is held that, even when approaching a crossing or a station where the whistle is required to be blown, if this is done “negligently, wantonly or maliciously, the company is liable -for any damage resulting.” This case cites many others, (p. 623), among .them: “If the whistle is blown in a spirit of wanton playfulness, the company is liable” (Railroad v. Starnes, 9 Heisk [Tenn.], 52); or, “if blown louder than necessary or with intent to, frighten horses.” Railroad v. Dunn, 52 Ill., 451; Hill v. Railroad, 55 Me., 438.
A railroad is liable for injury caused when a horse is frightened by the negligent or careless blowing of the whistle or escape of steam. Railroad v. Bœttcher, 131 Ind., 82. The whole subject of liability of a railroad for damages caused by *59willfully and wantonly blowing the whistle is reviewed and reaffirmed in Alsever v. Railroad (1902, Iowa), 56 L. R. A., 748, and previously in Railroad v. Scoville, 27 L. R. A., 179.
The cases to above effect are numerous and, it is believed, without any to the contrary. Among others in point, but not above cited, arq Railroad v. Harmon, 47 Ill., 298; Railroad v. Dickson, 63 Ill., 151; Hahn v. Railroad, 51 Cal., 605; Andrews v. Railroad, 77 Iowa, 669; Cobb v. Railroad, 37 S. C., 194; Railroad v. Starnes (Tenn.), 24 Am. Rep., 296. In 3 Elliott Railroads, p. 1987, in note 3, many cases to above purport are collected, and also in 2 Thompson Neg., secs. 1909-1914 and notes, and notes to Wharton Neg., sec. 836.
. The test-books are all to same effect. Besides those already cited, Wood Master and Servant, 539; Cooley Torts, 536; 12 A. and E. (2d Ed.), 31, 40; Wharton Neg., 107, which is cited and approved on this very point; Myers v. Railroad, 87 N: O., 350.
I believe no casd has been found holding that a railroad is not responsible for damages caused by negligently or willfully and wantonly blowing the whistle, though there are some ancient cases, especially in England, and possibly a few later ones, where the master was held not liable for -willful or wanton acts of employees. But Cooley Torts, sec. 536, shows that this reasoning does not now apply to railroads, if it ever did. It would be too unreasonable, for they exercise a public employment, and the public is entitled to protection from the willful, wanton, arrogant or arbitrary conduct of railroad employees, especially vdien frightening horses along the public road. The employee cannot be identified, and if he were, he usually could not respond in damages. It is the defendant’s engine which makes the noise, and the defendant, having put the engineer in charge of it, is responsible, whether he runs the engine willfully over a man or willfully frightens a horse with the w'histle. The principle is the same.
*60It cannot be logically maintained that, while a railroad is responsible for injuries caused by the negligent acts of the servants, there is no such responsibility if the servant acts willfully and wantonly. Besides the above authorities to the contrary, our own cases are all to the same effect.
In Cook v. Railroad, 128 N. C., 333, the flagman and brakeman threw rocks at a tramp stealing a ride under a car, making him get off and causing him to be injured. The Court held the company responsible, citing Pierce v. Railroad, 124 N. C., 84. Yet, there the brakeman and flagman were not employed to throw rocks, and the tramp was a trespasser. Here the plaintiff was not a tramp, but a peaceful traveler on the public road, where he had a right to be, and blowing the whistle was one of the duties in the scope of the engineer’s employment. In Everett v. Receivers, 121 N. C., 521, where the facts were almost identical with those in this case, the Court charged: “If the engineer wantonly and maliciously made unnecessary noise for the purpose of scaring the horses, and thereby the injury was brought about in the loss of the horses, the defendant would be liable.” On the defendant’s appeal the Court affirmed the judgment. On rehearing (122 N. C., 1010), this ruling was adhered to.
In Brendle v. Railway, 125 N. C., 474, which was an action on the same facts for injury to the driver, the Court held that the defendant was “responsible for the willful and wanton injury occasioned by its employees while on duty in its service.”
In Hussey v. Railroad, 98 N. C., 34, the defendant was held liable for the wanton and willful misconduct of its servant, though the act was ultra vires, the Court saying: “It is no defense to legal proceedings in torts that the torts are ultra vires. Gruber v. Railroad, 92 N. C., 1; Railroad v. Quigley, 21 How., 202.”
In White v. Railroad, 115 N. C., 636, the Court said: “It is contended, also, that there is'a distinction between the lia*61bility of tbe master for negligence and that for a willful wrong committed by tbe servant,” and proceeded to show that tbis contention was unfounded.
In Waters v. Lumber Co., 115 N. C., 652, tbe Court (Avery, J.) says tbat tbe principal (defendant company) was “liable for any trespass committed in tbe course of bis employment or tbe scope of bis agency by tbe person acting for bim, to tbe same extent tbat be would have been answerable bad tbe wrong been done by bim in bis own proper person.” Tbis, in tbe case of a corporation, wbieb lias no “proper person,” means, of course, as fully as if specifically directed to do tbe wrong by resolution of tbe governing board. Here tbe blowing of tbe whistle was an act both in tbe course of tbe engineer’s employment and in tbe scope of bis agency. No one else was employed or authorized to blow it. In the recent and unanimous opinion of Foot v. Railroad, 142 N. C., 52, tbe defendant was held liable for tbe willful and wanton misconduct of its employee, citing Brendle v. Railroad, 125. N. C., 474.
It is contended that a railroad is only liable for tbe acts which tbe servant is employed to do. When an engineer runs over a man or an animal on tbe track, which, with due .care, be ought to have seen, is be employed by tbe company to do tbe act? Certainly tbe engineer is in tbe course of bis employment in running tbe engine, and so was tbe engineer in tbis case when be willfully and wantonly blew tbe whistle to frighten tbe plaintiff’s horses. Would tbe company be absolved from tbe responsibility because tbe engineer willfully and wantonly ran over a man or an animal on tbe track, instead of negligently ? Of course, not. 3 Elliott Railroad, p. 1969, and cases cited in note 3. Is tbe company less responsible because tbe engineer, in running bis engine, uses its steam to injure a peaceable traveler at a distance by sounding bis whistle to frighten bis horses, instead of. using it to willfully crunch and grind tbe body of a man ox an animal on-the *62track ? The engineer was not “employed to do” either act, but he did both alike “in the course of his employment.”
A locomotive engine is a dangerous, indeed, a deadly, instrumentality. The whistle is a part of the engine. It is dangerous if negligently or improperly used. These engines, crossing public roads and running along them, would be per se nuisances, and the use of their whistles, too, but for the overwhelming ¡Dublic necessity. The right to use locomotives, whether on lumber roads or on railroads, is permissible only on condition that competent and careful men are put in charge of them, and that they are not used to the public detriment. If so used, whether negligently or willfully, the company is responsible. What is more calculated than a locomotive whistle to frighten brute or beast ? Not the roar of lion, not the horn of Roland at Roncesvalles,
“On Fontarabian echoes borne,”
can shake the nerves and “set the echoes flying” like the shrill shriek of this demon imprisoned in the energies of steam.
The whistle should be blown to give notice and save from danger, not to cause danger. If the whistle is not blown at a public crossing, and one is run over, the company is responsible. Willis v. Railroad, 122 N. C., 910; Norton v. Railroad, 122 N. C., p. 935, and cases cited. If the engineer, seeing that a rider’s horse is frightened, blows the whistle unnecessarily in too shrill a manner, this would be negligence, if it causes any injury which, by due care, could be avoided. Eor a stronger reason, the company is responsible when the whistle 'is. purposely blown to frighten a horse and causes him to run and injure his driver. Bittle v. Railroad, 55 N. J. L., 615. If, by a sudden draft, the engineer negligently throws out sparks which set out fire, the company is responsible. If the engineer purposely turns on the sudden draft in order to set out fire, is it possible that the company is less responsible ?
*63The defendant was allowed to- use this dangerous and deadly instrument, running it across and along public roads, but subordinate to the rights of the public. It put this engineer in charge. It is responsible for his conduct in discharging that duty when it causes injury to others, whether that misconduct was omission or commission, whether it was willful and wanton or merely negligent. We cannot divide the engine up and say that the company is responsible for misconduct of the engineer in running over people or in setting out fires, but not for his use of the whistle. The company was held responsible for not blowing the whistle, whereby (in Randall v. Railroad, 104 N. C., 410) the plaintiff’s oxen along the county road (not at a crossing) were not turned out and were frightened and killed. The more is the defendant liable here, when its agent blew the whistle purposely to frighten the plaintiff’s horse.
In Fulp v. Railroad, 120 N. C., 525, the company was held liable for killing one on the track, though not .at the crossing, because by not blowing the whistle at a crossing he had no notice to get off the track. The cases where the company has been held responsible foi the engineer’s failure to blow the whistle ,are numerous, not only at crossings, but along the track, when its use would give people or animals notice. Can we divide up his duty as to the whistle and say that the company is responsible if he negligently or willfully fails to blow the whistle (Wilson v. Railroad, 90 N. C., 69), but not if he negligently or willfully does blow it ? He is not employed negligently “not to blow it” — if that is the test — any more than he is employed to wrongfully blow it.
There is no analogy between the use of the deadly instrumentality of a locomotive engine and the misuse of its dangerous whistle and a farmer sending his wagon to town with a driver and his whip. Not only are the wagon and whip not dangerous or alarming per se, but the wagoner knows he can be promptly identified and arrested, and no public policy *64requires the liability of his master to enforce the wagoner’s regard for the rights of others. ■
In Pierce v. Railroad, 124 N. C., 94, the point was fully discussed and decided by a unanimous Court, after citation of numerous authorities. It is there said: “The assumption in these prayers that the defendant is not liable if the plaintiff’s intestate was killed by the wanton and malicious act of one of the employees of the defendant, and especially if such act was not done in furtherance of the business of the defendant, cannot be sustained. The true test is, was it done by such employee in the scope of the discharge of duties assigned him bj the defendant and while in the discharge of such duties? 'In' furtherance of the business of the employer’ means simply in the discharge of the duties of the employment, and the Court below properly told the jury that the defendant is responsible for the injury if caused by the wrongful act of the employee while acting in the scope of his employment. In Ramsden v. Railroad, 104 Mass., p. 120, Gray, J. (now on the United States Supreme Court), says: ‘If the act of the servant is within the general scope of his employment, the master is equally liable,- whether the act is willful or merely negligent (Howe v. Newmarsh, 22 Allen, 49), or even if contrary to an express order of the master. Railroad v. Darby, 14 Cushing, 468.’ ” After stating above, this Court further proceeded to say (p. 95) : “The rule is thus laid down (2 Wood Railways, sec. 316, p. 1404, 2d Ed.): ‘Where the act is Avithin the scope of the servant’s authority, express or implied, it is immaterial Avhether the injury resulted from his negligence or from his willfulness and Avantonness; nor is it necessary that the master should have known that the act was to be done. It is enough if it is within the scope of the servant’s authority.’ ” The Court, after approving the above quotation, folloAved Avith many more authorities to the like purport, and this case (Pierce v. Railroad) has been since often quoted Avith approval on this point, among the instances Cook v. Rail*65road, 128 N. C., 333; Lewis v. Railroad, 132 N. C., 387. In the last case three of the present Court sat with approval.
Rounds v. Railroad, 64 N. Y., 129, held: “To make the master liable it is not necessary to show that it expressly authorized the particular act; it is sufficient to show that the servant was acting at the time in the general scope of his authority, and this although he departed from his instructions, abused his authority, was reckless in the performance of his duty, and inflicted unnecessary injury.” To same purport Carter v. Railroad, 98 Ind., 552; Lovett v. Railroad, 91 Mass., 557.
In Clark on Corporations, sec. 208, the authorities are thus clearly summed up: “A corporation is liable for acts done by its officer or agent, apparently in the course of his employment and within the scope of his general authority, though the particular act is unauthorized.” This must necessarily be so if corporations are liable for torts of their servants at all, for it is very rarely that servants are “employed to do those acts.” Even if it were true that the company is responsible for such torts only when it fails in selecting careful and prudent men, the evidence shows that it did not select careful and prudent agents in selecting this engineer and his crew.
There are circumstances under which it has been held that the corporation would not he liable for mere negligence, but only if the act of its servant was willful or wanton or reckless. Moore v. Electric Co., 136 N. C., 554. But this is the first time it has been contended in this Court that, though the defendant would have been liable if the engineer had negligently frightened plaintiff’s horse in the road by blowing the whistle (Wilson v. Railroad, 90 N. C., 69), it is not liable if he purposely blows the whistle.
As to this suggested distinction, 2 Sutherland Damages, sec. 410, quotes with approval Chief Justice Ryan, in Craker v. Railroad, 36 Wis., 673: “It is contended that, though the principal would be liable for negligent failure of the agent to *66fulfill tbe principal’s contract, tbe principal is not liable for tbe malicious breach by tbe agent. As we understand it, that if one bire out bis dog to guard sbeep against wolves, and the dog sleep while a wolf makes away with a sbeep, tbe owner is liable; but if tbe dog play wolf and devour tbe sbeep himself, tbe owner is not liable.”
We have not cited any of tbe numerous cases in this Court where tbe corporation has been held liable for tbe wanton and willful misconduct of its employees to passengers, if done in tbe scope of their employment. The above cited cases are • all where tbe willful and wanton injury was done to others. But it is not perceived why there should be any distinction. If tbe test is, as contended by defendant, “Was tbe servant employed to do tbe act ?” it is certain that tbe railroad agent was not employed to kill tbe ex-passenger, in Daniel v. Railroad, 117 N. C., 592, nor was tbe conductor employed to kiss tbe female passenger, in Strother v. Railroad, 123 N. C., 197. If tbe corporation is liable at all for tbe willful and wanton misconduct of its employees, done .in tbe course of their employment and in tbe scope of their agency, it cannot affect the liability therefor, whether such misconduct is perpetrated on passengers or tbe public- As a corporation acts only through agents, it is responsible for the willful and wanton act of an employee in tbe scope of bis agency and in tbe course of his employment, as fully as if tbe act were done by its president or other officer, or by their order.
Tbe next proposition is also well settled by tbe decisions of this Court, that, where tbe tort is committed, as here, willfully and wantonly, tbe corporation is liable for exemplary damages. I fully concur in tbe able and well-considered dissent of Brother Hoke on this point. In Redditt v. Manufacturing Co., 124 N. C., 100, it is held that, “When liability is established, and the circumstances are aggravating or malicious, tbe company is subject to punitive damages, on tbe same principles that natural persons are.” Tbe liability of corpora*67tions in exemplary damages for the wanton or malicious conduct of its employees has been again and too recently held by a unanimous Court, with citation of authorities, to be so soon questioned. Hutchinson v. Railroad, 140 N. C., 127.
In 1 Cook Stockholders, sec. 150, p. 69, it is said that, while there are some cases to the contrary, the better rule is that, if injury “has resulted through the willful misconduct of employees, or through such reckless indifference to the rights of others as amounts to an intentional violation of them, punitive or exemplary damages may be awarded,” citing numerous cases, among them Railroad v. Harris, 122 U. S., 610; Railroad v. Crews, 91 U. S., 493.
In 2 Sutherland Damages, sec. 410, it is said, quoting with approval from Henson v. Railroad, 62 Me., 84: “Since these ideal existences can neither be hung, imprisoned, whipped nor put in the stocks — since, in fact, no corrective influence can be brought to bear upon them except that of pecuniary loss— it does seem to us that the doctrine of exemplary damages is more beneficial in its application to them than in its application to natural persons. If those who are in the habit of thinking that it is a terrible hardship to punish an innocent corporation for the wickedness of its agents and servants will for a moment reflect upon the absurdity of their own thoughts, this anxiety will be cured. Careful engineers can be selected, who will not run their trains into open draws; and careful baggagemen can be secured, who will not handle and smash trunks and bandboxes, as is now the universal custom; and conductors and brakemen can be had who will not assault and insult passengers; and if the courts will only let the verdicts of upright and intelligent juries alone, and let the doctrine of exemplary damages have its legitimate influence, these great and growing evils will be very much lessened, if not entirely cured. There is but one vulnerable point about these ideal existences called corporations, and that is the pocket of the moneyed power that is concealed behind them, and if that is *68readied they will wince. When it is thoroughly understood that it is not profitable to employ careless and indifferent agents or reckless and insolvent servants, better men will take their places, and not before.”
In the next section (411) Judge Sutherland gives a long-list of States and decisions establishing “the views of the liability of corporations to punitory damages” for the misconduct of employees.
In Clark on Corporations, sec. 69, p. 197, it is said, citing authorities: “A corporation may not only be held liable for actual damages resulting from a malicious wrong, but it may also, by the weight of authority, be held liable for exemplary damages, where, under similar circumstances, a natural person would be held so liable. A corporation is liable for the acts of its servants and agents, including their wrongful acts, on the same principles.”
In Jackson v. Tel. Co., 139 N. C., 347, it was held that the master must answer for the servant’s wrongful act, “if committed in the course and scope of the servant’s employment,” and that he is in the course of his employment “when he is engaged in that which he is employed to do, and is at the time about his master’s business,” citing numerous authorities. And that case also holds that, where the act was wantonly done, the plaintiff can recover exemplary damages, citing Railroad v. Prentiss, 147 U. S., 106 ; Railroad v. Arms, 91 U. S., 489; Hansley v. Railroad, 117 N. C., 565. To same effect Foot v. Railroad, 142 N. C., 52; Hutchinson v. Railroad, 140 N. C., 127.
In Daniel v. Railroad, 136 N. C., 527, Walker, J., says: “If the servant, instead of doing that which he is employed to do, does something else which he is not employed to do at all, the master cannot be said to do it by his servant, and, therefore, is not responsible for what he does. It must be something done in attempting to do what the master has employed the servant to do. Nor does the question of liability *69depend on the quality of tbe act, but rather upon the other question, whether it has been performed in the line of duty and within the scope of the authority conferred by the master.” Here the servant was doing what he was employed to do — 'running this engine — and was not doing “something else which he was not employed to do at all.” In discharging that work, and “incident to the furtherance of the duties entrusted to him by the master” (Roberts v. Railroad, 143 N. C., 176), it was for him to blow the whistle. If he negligently blew it, or failed to blow it, and caused injury, the master is liable, and equally so if the misconduct in blowing or failing to blow the whistle was wantonly done, as here, and was not merely negligent. That it was an act of commission, not of omission, does not relieve the master who put the engine in the servant’s charge, for the wanton act was done in operating the engine and in the course of the employment.
Whenever the facts are such that the rule of respondeat superior will make the master responsible in damages for the servant’s negligence, it will make the master responsible for exemplary damages if there was wantonness, insult or oppression, as where the train ran by a station without stopping to take on a passenger (Walker, J., Williams v. Railroad, at last term, 144 N. C., 503, and cases there cited; Thomas v. Railroad, 122 N. C., 1005; Hansley v. Railroad, 117 N. C., 565; Purcell v. Railroad, 108 N. C., 414; Milwaukee v. Arms, 91 U. S., 489; 2 Sutherland Dam., sec. 937), or where a passenger is wrongfully put off the train under circumstances showing indifference to consequences, or rudeness (Rose v. Railroad, 106 N. C., 168), or false imprisonment (Lovick v. Railroad, 129 N. C., 437), and siiúilar cases. If the corporation here was liable for damages for injury caused by the negligence of the engineer, the Judge was right in charging that, if the engineer’s conduct was wanton and willful, the master was liable for exemplary damages. This is already so held. Purcell v. Railroad, 108 N. C., 418.
*70The rule is thus stated in both the Encyclopaedias, with copious citation of authorities: The master is “liable in exemplary damages for any act of his agent or servant committed in the course of or in connection with his duties or employment; and this irrespective of whether the particular act has or has not been expressly authorized or subsequently ratified by the principal or master. If the tortious act of the agent or servant, when committed in the business of his principal or master, is such as would have subjected the agent to exemplary damages had he been sued as principal, the principal will be responsible for like damages when sued for the misconduct of the agent; or, as it has been otherwise expressed, the principal or master is in such cases liable precisely as if he were the original wrongdoer.” 12 A. and E. (2d Ed.), 32, 33. The employment of the agent “afforded him the means and opportunity which he used while so employed in committing the willful wrong. The agent’s conduct, therefore, is attributable to the principal, though he may not have specially authorized the particular act or afterwards ratified it.” Ib., 33. “The general rule is that these artificial bodies are liable in the same manner and to the same extent that ■ * * * natural persons, acting for themselves, guilty of like tortious acts, would be liable to such damages. In some cases the rule of punitive damages has been held especially applicable and salutary in its operation as affecting corporations.” Ib., 40, 41.
“The better rule seems to be that, where a wrong is committed in the ordinary course of the servant’s duty, and is committed willfully, the corporation can be held liable as in ordinary cases" of tort. Since a corporation can only act through its agents or servants, a stricter rule has sometimes been applied than- in cases of individual liability, and they have been held liable in exemplary damages, although there was no previous authorization of the wrong nor subsequent ratification of it.” 3 3 Cyc., 117.
*71Tbe great majority of tbe vast army of men engaged in running locomotives and trains for common carriers or for lumber companies and street railways are good men, but necessarily there are always some wbo are not. It is to tbe interest of tbe good men thus employed, and an absolute necessity to the public, that there shall be some rigid restraint to prevent injury, insolence and arrogance towards the public being perpetrated by-those who “have no fear but of human law.” AVith the almost insuperable difficulty of identifying men engaged on moving trains, the only possible regulation is by their officers, who can readily hunt the guilty out. This protection cannot be secured unless the corporations themselves are liable, as heretofore, in punitive damages for willful and ■wanton wrongs inflicted upon the public, as well as on passengers, by any employee of such corporations, “when on duty” or, as our decisions say, “in the course of their employment.”
In so vast a number of decisions as has been poured out by the numerous courts of this country and in England, some can be found, by a little diligence, on either side of almost any question. There are, it is true, some few decisions in a few courts contrary to those above cited. These are almost solely those whose views on this question were expressed at an early day, before this matter was thoroughly discussed (see 1 Cooley Torts, p. 199) and before the absolute necessity was fully comprehended of protecting the public against insult and wrong from irresponsible employees, who could not be identified, and before it -was fully seen that the only possible way to insure this protection to the public is by punitive damages against the corporation, to be assessed by juries, who, in fixing the amount, will consider the greater or less care shown by the corporation in selecting their servants and in supervising their conduct. There may, indeed, be a few courts whose expressions on this subject should be entitled to small weight for other reasons. . We cannot particularize and weigh each case. , These decisions of our own Court should rather *72be followed, and not be lightly set aside for those of any other court, when our own decisions have been uniform and are based on sound reasons and the absolute necessity of giving adequate protection to-the public, and, besides, are supported by the great weight of authority elsewhere, as above shown.
The facts as found by the jury on the conflict of evidence present an aggravated case of wanton wrong. An old man, accompanied by two lady relatives, peacefully traveling along the public road, at a place where he could not turn out, has his horses wantonly frightened by those in operation of the defendant’s engine and cars, that they may have the pleasure of seeing his horses “jump about” and enjoy his terror and fright. It is peculiarly a case permitting exemplary damages — if the jury should think proper — that the people living in the country may know that they can travel along their public highways without fear of exposing their lives and limbs to such wantonness.
If a corporation is liable for injuries caused to travelers along the public road by the negligence of its servants, but exempt if their acts are willful and wanton, it can always escape liability by thus aggravating the nature of the wrong inflicted. The misconduct of the. engineer and other employees was wanton and willful and committed “while on duty, in the course of their employment and in the scope of their agency” in operating the defendant’s engine and train of cars. There was no evidence of contributory negligence, and that phase of the case is immaterial to be considered.
It is true that this is not a public service corporation, but the same principle against wanton frightening of the plaintiff’s horses would apply if the wrongdoer had been operating a railroad locomotive or was the chauffeur of an automobile. The public is entitled to use its public roads with its horses without fear of such wanton wrongs being inflicted upon it in the use of the superior power of steam, and that willful wrongdoers shall be restrained by the fear of exemplary damages against themselves or their master for such misconduct.